Citation Nr: 1010275	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.  

The Veteran filed a notice of disagreement in March 2007 that 
specifically mentioned disagreement with the April 2006 
notice of a March 2006 rating decision that reopened and 
denied claims of service connection for PTSD and for 
bilateral hearing loss.  The Veteran had originally filed his 
claim for service connection for these disabilities in May 
2005.  These claims were denied in a September 2005 rating 
decision, of which the Veteran was notified in October 2005.  
In November 2005, the Veteran filed a VA form 21-4138 in 
which he said, "I'm reapplying my claim."  The RO printed 
additional VA treatment records in March 2006 and considered 
these records and the Veteran's statement received in 
November 2005 in reopening and denying the claims in March 
2006.  If new and material evidence is received within one 
year of a rating decision, that decision does not become 
final. See Muehl v. West, 13 Vet. App. 159, 161 (1999).  As 
the September 2005 rating decision did not become final, and 
the March 2006 rating decision has been appealed, the Board 
need not consider whether the claims have been reopened.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2009.  A 
transcript of the hearing is of record.  

The Board notes that the RO certified to the Board the issue 
of entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has 
recharacterized the claim to include a broader psychiatric 
disorder.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Veteran has expressed his belief that his current hearing 
loss arises from exposure to loud noise in service.  The 
Veteran's spouse indicated that the Veteran had a significant 
hearing loss following his return from service.  The Veteran 
has also submitted audiographs that tend to show that he 
currently has a hearing loss as defined for VA rating 
purposes.  See 38 C.F.R. § 3.385.  The Veteran's military 
occupational specialty was that of an Oxy Acetylene operator 
helper.  He stated that the machine that he operated on had a 
constant loud noise that affected his hearing.  

The Board also notes that employment hearing tests associated 
with Veteran's claims folder reveal that he was shown to have 
had a significant increase in hearing loss from the time of 
his separation from service to when his was initially tested 
for hearing loss for employment purposes in September 1973.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination with 
regard to his claimed hearing loss.

Based upon the Veteran's military occupational specialty, his 
testimony as to the noise he experienced in service, the 
statements from him and his wife as to the severity of his 
hearing loss immediately following service, a demonstration 
of hearing loss on his initial employment hearing test, and 
the demonstration of a current hearing loss, a VA examination 
to determine the nature and etiology of any current hearing 
loss, and, its relationship, if any, to service, is 
warranted.  

The Board notes that at the time of the original claim, the 
Veteran listed the claimed disability as PTSD.  In both 
September 2005 and March 2006 rating decisions, the RO listed 
the issue as service connection for PTSD.  In his notice of 
disagreement, the Veteran listed the issue as entitlement to 
service connection for PTSD.  In the November 2007 Statement 
of the Case, the RO listed the issue as service connection 
for PTSD.  In July 2008, the issue that was certified to the 
Board solely was PTSD.  At his November 2009 hearing, the 
Veteran identified the issue as PTSD.  

As it relates to the Veteran's claim of service connection 
for PTSD, however, the Board has considered the recent 
holding, in February 2009, of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), and has concluded that it is 
applicable here.  In Clemons, the Veteran specifically 
requested service connection for PTSD; the Board narrowly 
construed the claim and denied service connection for PTSD 
based on the absence of a current diagnosis, but the medical 
record also included diagnoses of an anxiety disorder and a 
schizoid disorder.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  In this case, while the claim has been 
adjudicated by the RO and certified to the Board as a claim 
for service connection for PTSD, the Veteran's VA treatment 
records include notation, in February 2002, of pertinent 
positive symptoms of depression, hallucinations, and history 
of psychiatric care.  Under Clemons, other diagnoses are to 
be considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  This 
is significant because the statutory and regulatory 
provisions addressing PTSD claims differ from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed. 38 C.F.R. 
§§ 3.159(b), 19.9.

The Veteran has reported having continuous emotional problems 
since service.  His wife has indicated that he has had 
emotional problems for many years and that he was a different 
person as a result of his military service.  

The Veteran has not been afforded VA psychiatric examination 
throughout the course of the appeal.  Based upon the above, 
an examination is warranted.

As it relates to the issue of service connection for PTSD, 
the Board notes that the Veteran has reported having been 
exposed to rocket and mortar fire while in service, 
specifically citing a mortar attack/enemy fire which occurred 
on January 31, 1968 while stationed at Cam Rahn Bay.  

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Veteran, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation.  The Court in that case determined that the 
Veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the Veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128-29.

Based upon the above, an attempt should be made to obtain the 
unit history of the 67th Engineering Det. USARPAC for the 
time period from October 1967 through February 1968, with 
specific emphasis on the January 1968/February 1968 period.

Although the Veteran submitted a November 2009 audiogram 
directly to the Board in January 2010 without a waiver of 
consideration by the agency of original jurisdiction (AOJ), 
the AOJ will have an opportunity to consider this additional 
evidence while the appeal is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran of 
the information and evidence necessary to 
substantiate the claims, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

2.  Contact the U.S. Army and Joint 
Services Research Record Center (JSSRC) 
and request the unit history of the 67th 
Engineering Det. USARPAC for the time 
period from October 1967 through February 
1968, with specific emphasis on the 
January 1968-February 1968 time frame.  

3.  After the receipt of the information 
requested above, review the Veteran's 
reported stressors, including his reports 
of coming under enemy fire and mortar 
attacks in light of the records received.  
Make a determination whether it was as 
likely as not that the Veteran 
participated in combat or received enemy 
fire.  A list of any verified stressors 
to include participation in combat or 
receiving enemy fire should be prepared.  
If none of the Veteran's stressors can be 
verified, then it should be so stated.

4.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  The list of verified 
stressors should also be provided to the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.


Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the Veteran's 
period of service.

The report of examination should include 
the rationale for all opinions expressed.

5.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current hearing loss.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss is related 
to the Veteran's period of active 
service, to include as a result of noise 
exposure due to his performance of his 
military occupational specialty while in 
service?  The examiner should provide a 
rationale for the opinion.

6.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Then, the claims for service 
connection for a psychiatric disorder, to 
include PTSD, and hearing loss should be 
readjudicated.  If the determination 
remains unfavorable, a Supplemental 
Statement of the Case should be given to 
the Veteran and his representative.  This 
Supplemental Statement of the Case must 
contain 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

